DETAILED ACTION
Status of Claims 
Applicant’s Amendment filed on 12/10/2020 has been considered.
Claims 1-16 and 21-24 are currently pending and have been examined.

Response to Amendment
Applicant’s amendment, filed 12/10/2020, has been entered. Claim 8 has been amended. Claims 17-20 have been cancelled. Claims 21-24 have been newly added.

Note Regarding Rejections under 35 U.S.C. §101
A 35 U.S.C. § 101 rejection regarding newly added claims 21 and 23-24 has not been applied pursuant the limitations would apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-16 and 22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., law of nature, a natural phenomenon, or an abstract idea) without significantly more.

First, it is determined whether the claims are directed to a statutory category of invention. See MPEP 2106.03(II). In the instant case, claims 1-7 and 22 are directed to a process. Claims 8-14 are directed to an article of manufacture. Claims 15-16 are directed to a machine. As such, claims 1-16 and 22 are directed to statutory subject matter under Step 1 of the Alice/Mayo test (Step 1: YES).
The claims are then analyzed to determine if the claims are directed to a judicial exception. See MPEP 2106.04. In determining whether the claims are directed to a judicial exception, the claims are analyzed to evaluate whether the claims recite a judicial exception (Prong 1 of Step 2A), as well as analyzed to evaluate whether the claims recite additional elements that integrate the judicial exception into a practical application of the judicial exception (Prong 2 of Step 2A). See 2019 Revised Patent Subject Matter Eligibility Guidance.
Taking claim 1 as representative, claim 1 recites at least the following limitations that are believed to recite an abstract idea:
-ascertaining a user state of a user based on user state data, wherein the user is being provided with a cognitive menu selection service for an eatery by use of a menu system; 
-determining selection criteria for the user on one or more items from menus of the eatery in a request, wherein the selection criteria correspond to the user state from the ascertaining; 

-presenting the one or more items from the obtaining to the user.
The above limitations recite the concept of recommending menu items based on the state of a user. The above limitations fall within the “Certain Methods of Organizing Human Activity” groupings of abstract ideas, enumerated in the 2019 Revised Patent Subject Matter Eligibility Guidance, in that they recite commercial interactions. Independent claims 8 and 15 recite similar limitations as claim 1 and, as such, falls within the same identified groupings of abstract ideas. Accordingly, under Prong One of Step 2A of the Alice/Mayo test, claims 1, 8 and 15 recite an abstract idea (Step 2A, Prong One: YES).

Under Prong Two of Step 2A of the Alice/Mayo test, the examiner acknowledges that representative claim 1 recites additional elements of one or more processor, an electronic menu system, a customized virtual reality interface, and a personal device of the user. Examiner further acknowledges that independent claim 8 recites the additional elements of a computer readable storage medium, one or more processor, an electronic menu system, running user state data through a machine learning model trained with previous user state data and corresponding user states, a customized virtual reality interface, and a personal device of the user. Examiner further acknowledges that independent claim 15 recites a memory, one or more processor, an electronic menu system, a customized virtual reality interface, and a personal device of the user. Although additional elements are recited, claims 1, 8 and 15 merely invokes such additional elements as a tool to perform the abstract idea. Implementing an abstract idea on a generic computer is not Alice, claims 1, 8 and 15 merely recites a commonplace business method (i.e. recommending menu items based on the state of a user) being applied on a general purpose computer (as supported by Applicant’s specification – “which is operational with numerous other general purpose or special purpose computing system environments or configurations”). See MPEP 2106.05(f). Furthermore, claims 1, 8 and 15 generally links the use of the abstract idea to a particular technological environment or field of use. The courts have identified various examples of limitations as merely indicating a field of use/technological environment in which to apply the abstract idea, such as specifying that the abstract idea of monitoring audit log data relates to transactions or activities that are executed in a computer environment, because this requirement merely limits the claims to the computer field, i.e., to execution on a generic computer (see FairWarning v. Iatric Sys.). Likewise, claims 1, 8 and 15 specifying that the abstract idea of recommending menu items based on the state of a user being executed in a computer environment merely indicates a field of use is which to apply the abstract idea because this requirement merely limits the claim to the computer field, i.e., to execution on a generic computer. As such, under Prong Two of Step 2A of the Alice/Mayo test, when considered both individually and as a whole, the limitations of claims 1, 8 and 15 are not indicative of integration into a practical application (Step 2A, Prong Two: NO).

Since claims 1, 8 and 15 recite an abstract idea and fail to integrate the abstract idea into a practical application, claims 1, 8 and 15 are “directed to” an abstract idea (Step 2A: YES).

Ultramercial, Inc. v. Hulu, LLC. (Fed. Cir. 2014); Bilski v. Kappos (2010); MPEP 2106.05(h)). Similar to FairWarning v. Iatric Sys., claims 1, 8 and 15 specifying that the abstract idea of recommending menu items based on the state of a user being executed in a computer environment merely indicates a field of use is which to apply the abstract idea because this requirement merely limits the claims to the computer field, i.e., to execution on a generic computer.

Even when considered as an ordered combination, the additional limitations of claims 1, 8 and 15 do not add anything that is not already present when they are considered individually. Alice Corp., the Court considered the additional elements "as an ordered combination," and determined that "the computer components ... ‘[a]dd nothing ... that is not already present when the steps are considered separately’" and simply recite intermediated settlement as performed by a generic computer." Id. (citing Mayo, 566 U.S. at 79, 101 USPQ2d at 1972). Similarly, viewed as a whole, the instant claims simply convey the abstract idea itself facilitated by generic computing components. Therefore, under Step 2B of the Alice/Mayo test, there are no meaningful limitations in the independent claims that transform the judicial exception into a patent eligible application such that the claims amount to significantly more than the judicial exception itself (Step 2B: NO).

Dependent claims 2-7, 9-14, 16 and 22, when analyzed as a whole, are held to be patent ineligible under 35 U.S.C. § 101 because they do not add “significantly more” to the abstract idea. More specifically, dependent claims 2-7, 9-14, 16 and 22 further fall within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas in that they recite commercial interactions. Dependent claims 3-4, 7, 10-11, 14 and 22 do not recite any farther additional elements, and as such are not indicative of integration into a practical application for at least similar reasons discussed above. Dependent claims 2, 5-6, 9, 12-13, and 16 recite the additional elements of biometric sensors, the personal device, and a blockchain system, but similar to the analysis under prong two of Step 2A these additional elements are used as a tool to perform the abstract idea. As such, under prong two of Step 2A, claims 2-7, 9-14, 16 and 22 are not indicative of integration into a practical application for at least similar reasons as discussed above. Thus, dependent claims 2-7, 9-14, 16 and 22 are “directed to” an abstract idea. Similar to the discussion above with respect to independent claims 1, 8 and 15, dependent claims Alice/Mayo test, claims 2-7, 9-14, 16 and 22 are ineligible. Accordingly, under the Alice/Mayo test, claims 1-16 and 22 are ineligible.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-4, 15 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Hadjigeorgiou et al. (US 2020/0066181 A1), as previously cited and hereinafter Hadjigeorgiou, in view of Chapela et al. (US 2018/0190375 A1), as previously cited and hereinafter Chapela.
Regarding claim 1, Hadjigeorgiou discloses a computer implemented method (i.e. [0134]), comprising: 
-ascertaining, by one or more processor, a user state of a user based on user state data, wherein the user is being provided with a cognitive menu selection service for an eatery by use of an electronic menu system (Hadjigeorgiou, see at least: [0016] and [0013] - “different data utilized to generate the predicted values of the biomarkers and the generation of the personalized nutritional recommendations can include many different types of health data such as microbiome 
-determining, by the one or more processor, selection criteria for the user on one or more items from menus of the eatery in a request, wherein the selection criteria correspond to the user state from the ascertaining (Hadjigeorgiou, see at least: [0033] and [0093] - “A user, such as an individual requesting personalized food recommendations for foods available from a food source [i.e. from menus of the eatery in a request] may communicate with the nutritional environment 106 using a computing device 102” and “nutrition service 130 utilizes a mechanism, such as a machine learning mechanism to generate a selection of the foods to present within the personalized nutritional recommendations 142D…the machine learning mechanism utilizes the biomarker data 406 along with the objective data, constraint data, and preference data as inputs to the machine learning mechanism. Stated another way, the nutrition manager 132 utilizes the machine learning mechanism to generate nutritional recommendations 142D based on the objectives of the meals relative to the biomarkers [i.e. determining, by the one or more processor, selection criteria for the user on one or more items from menus of the eatery in a request, wherein the selection criteria correspond to the user state from the ascertaining]”); 
-obtaining, by the one or more processor, from the electronic menu system, the one or more items from the menus of the eatery, based on sending the request to the electronic menu system, wherein the one or more items correspond to the selection criteria in the request (Hadjigeorgiou, see at least: [0033] and [0099] - “A user, such as an individual requesting personalized food recommendations for foods available from a food source [i.e. based on sending the request to the electronic menu system] may communicate with the nutritional environment 106 using a computing device 102” and “food recommendations for a food source are generated [i.e. obtaining, by the one or more processor, from the electronic menu system, the one or more items from the menus of the eatery]. As discussed above, the food recommendations are personalized for a user. For example, the nutrition service 130 can rank the available foods from the food service based on the predicted values of the target biomarkers associated with a particular individual [i.e. wherein the one or more items correspond to the selection criteria in the request]”); and 
-presenting, by the one or more processor, the one or more items from the obtaining to the user, on a personal device of the user (Hadjigeorgiou, see at least: [0100] - “At 610, the recommendations are provided to the user [i.e. presenting, by the one or more processor, the one or more items from the obtaining to the user]. As discussed above, the nutrition service 130 can provide the recommendations through a user interface 132 [i.e. on a personal device of the user]”).
            Hadjigeorgiou does not explicitly disclose presenting the one or more items by use of a customized virtual reality interface.
Chapela, however, teaches receiving a request for a recommended food (i.e. [0006]), including the known technique of presenting the one or more items by use of a customized virtual reality interface (Chapela, see at least: [0163] - “In FIG. 8A, a mobile device 800 configured to perform the AR overlay methods described herein is illustrated as providing an 
            It would have been recognized that applying the known techniques of presenting the one or more items by use of a customized virtual reality interface, as taught by Chapela, to the teachings Hadjigeorgiou, would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such references into similar methods. Further, adding presenting the one or more items by use of a customized virtual reality interface as taught by Chapela, into the method of Hadjigeorgiou would have been recognized by those of ordinary skill in the art as resulting in an improved method that would modify and enhance how a viewer sees items (see Chapela, [0023]).

            Regarding claim 3, Hadjigeorgiou in view of Chapela teaches the method of claim 1. Hadjigeorgiou further discloses:
            -wherein the user state data are selected from the group consisting of a blood pressure, a heartbeat rate, a body temperature, the level of perspiration, the voice stress level, the blood sugar level, brainwaves, stress-related hormones, calorie consumption, and muscle bio signals indicating levels of physical activity (Hadjigeorgiou, see at least: [0017] - “an individual may wear a fitness device, such as an activity-monitoring device, that monitors motion, heart rate, 

            Regarding claim 4, Hadjigeorgiou in view of Chapela teaches the method of claim 1. Hadjigeorgiou further discloses:
            -the ascertaining comprising: 
                        -collecting the user state data by reading inputs from preconfigured data sources for dietary preferences and restrictions for the user (Hadjigeorgiou, see at least: [0019] - “An individual may also provide data about their food preferences, medical guidance they have received, or personalized food constraints such as being vegan or kosher [i.e. collecting the user state data by reading inputs from preconfigured data sources for dietary preferences and restrictions for the user]”); and 
                        -identifying the user state corresponding to the user state data from the collecting (Hadjigeorgiou, see at least: [0093] - “nutrition service 130 utilizes a mechanism, such as a machine learning mechanism to generate a selection of the foods to present within the personalized nutritional recommendations 142D…the machine learning mechanism utilizes the biomarker data 406 along with the objective data, constraint data, and preference data as inputs to the machine learning mechanism [i.e. identifying the user state corresponding to the user state data from the collecting]”).

Claim 15 recites a system (i.e. [0030]) comprising: a memory (i.e. [0124]); one or more processor in communication with memory (i.e. [0031]); and program instructions executable by the one or more processor via the memory to perform a method (i.e. [0030]). The limitations recited in claim 15 are parallel in nature to those addressed above for claim 1 and are therefore rejected for those same reasons as set forth above in claim 1.

		Regarding claim 22, Hadjigeorgiou in view of Chapela teaches the method of claim 1. Hadjigeorgiou further discloses:
-wherein the user is modeled as an individual, wherein the user is modeled as individual for personal preferences, dietary habits, restraints, and interests of the user (Hadjigeorgiou, see at least: [0078] and [0050] - “the more individual data points that are included within the training data 308, the more accurate the personalized nutritional recommendations may be. According to some configurations, the training data 308 may expand to include further individual data points. For example, as individuals add data, the training data 308 can be updated automatically and/or manually to include the data [i.e. the user is modeled as an individual]” and “the nutrition service 130 can generate nutritional recommendations based on the objectives for the biomarkers, the predictions generated by the prediction service 120, preferences from the user (e.g., the user does not like certain foods or likes certain foods) [i.e. the user is modeled as individual for personal preferences and interests of the user], as well as other data such as the daily meals should total X calories, contain X number servings of vegetables, have X amount of fiber content, [i.e. the user is modeled as individual for dietary habits] and the like. The nutrition service 130 can also use health information such as allergies and intolerances, and dietary restrictions such as vegan or kosher [i.e. the user is modeled as individual for restraints]”)
110 can utilize artificial intelligence techniques such as deep learning or machine learning [i.e. in the selection forecasting model] or big data that include information from other users having similar genetics, biomarkers, profile, activities, background, clinical data or other demographic or personal information [i.e. wherein the user is modeled as a member of a group when similar dietary interest, concerns, and restrictions are shared amongst all members of the group]. Thus, the user is not only analyzed in context of their own personal goals and personal information, but the multivariate causation system 110 can also derive or infer new rules based on what has worked or not worked for other similarly situated individuals [i.e. for fitness goals, culture, or medical conditions]”). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Hadjigeorgiou with Chapela for the reasons identified above with respect to claim 1.

Claims 2, 5-14, 16 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Hadjigeorgiou, in view of Chapela, in further view of Tietzen et al. (US 2018/0276710 A1), as previously cited and hereinafter Tietzen.
		Regarding claim 2, Hadjigeorgiou in view of Chapela teaches the method of claim 1. Hadjigeorgiou further discloses:
		-the ascertaining comprising: 
		-collecting the user state data by reading inputs from biometric sensors on the personal device of the user (Hadjigeorgiou, see at least: [0017] - “the data includes wearable data obtained from technology worn and/or utilized by an individual. For instance, an individual may wear a fitness device, such as an activity-monitoring device, that monitors motion, heart rate, determines how much a user has slept, the number of calories burned, activities performed, blood pressure, body temperature, and the like [i.e. collecting the user state data by reading inputs from biometric sensors on the personal device of the user]”); 
		-analyzing the user state data from collecting by use of a selection forecasting model that associates the user state data with the user state, wherein the selection forecasting model is a machine learning model with previous user state data as training data (Hadjigeorgiou, see at least: [0056] and [0093] - “a machine learning mechanism may be used to identify recommended foods for a particular user and/or predict the value of a biomarker [i.e. wherein the selection forecasting model is a machine learning model]. The model used by the machine learning mechanism may be trained using supervised and/or unsupervised learning. For instance, over time as the machine learning mechanism receives more data, the predicted values and/or the 130 utilizes a mechanism, such as a machine learning mechanism to generate a selection of the foods to present within the personalized nutritional recommendations 142D…the machine learning mechanism utilizes the biomarker data 406 along with the objective data, constraint data, and preference data as inputs to the machine learning mechanism. Stated another way, the nutrition manager 132 utilizes the machine learning mechanism to generate nutritional recommendations 142D based on the objectives of the meals relative to the biomarkers [i.e. analyzing the user state data from collecting by use of a selection forecasting model that associates the user state data with the user state]”); and 
		-identifying the user state corresponding to the user state data in the selection forecasting model (Hadjigeorgiou, see at least: [0056] and [0093] - “a machine learning mechanism may be used to identify recommended foods for a particular user and/or predict the value of a biomarker [i.e. in the selection forecasting model]” and “nutrition service 130 utilizes a mechanism, such as a machine learning mechanism to generate a selection of the foods to present within the personalized nutritional recommendations 142D…the machine learning mechanism utilizes the biomarker data 406 along with the objective data, constraint data, and preference data as inputs to the machine learning mechanism. Stated another way, the nutrition manager 132 utilizes the machine learning mechanism to generate nutritional recommendations 142D based on the objectives of the meals relative to the biomarkers [i.e. identifying the user state corresponding to the user state data in the selection forecasting model]”).

Tietzen, however, teaches determining a predicted emotion, mood, or physical state of a user based on detected inputs (i.e. [0395]), including the known technique of a selection forecasting model being a machine learning model with previous transactions as training data (Tietzen, see at least: [0084] and [0148] - “predictive modeling will preferably use raw data or data resulting from data mining to describe the process of mathematically or mentally representing a phenomenon or occurrence with a series of equations or relationships. These models are composed of inputs, such as age, income, and transactional history [i.e. the selection forecasting model with previous transactions as training data]” and “method identifying a behavior pattern for a user is within the scope of the present invention, not just data mining. In various implementations, identifying a behavior pattern for a cardholder includes…using machine learning to identify a behavior pattern for a cardholder [i.e. selection forecasting model is a machine learning model]”). This known technique is applicable to the method of Hadjigeorgiou in view of Chapela as they both share characteristics and capabilities, namely, they are directed to determining a predicted emotion, mood, or physical state of a user based on detected inputs.
		It would have been recognized that applying the known techniques of a selection forecasting model being a machine learning model with previous transactions as training data, as taught by Tietzen, to the teachings Hadjigeorgiou in view of Chapela, would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such references into similar methods. Further, adding a selection forecasting model being a machine learning model with previous transactions as 

		Regarding claim 5, Hadjigeorgiou in view of Chapela teaches the method of claim 1. 
		Hadjigeorgiou in view of Chapela does not explicitly teach receiving selection data by the user amongst the one or more items from the presenting; sending the selection data to the electronic menu system to place an order from the eatery; and generating a user transaction record corresponding to the order with the eatery based on the selection data by use of a blockchain system, wherein the user transaction record includes the user state data, the selection data, and the order.
		Tietzen, however, teaches receiving selection data by the user amongst the one or more items from the presenting (Tietzen, see at least: Fig. 31 shows an interface displaying an option for the user to select “pay, checkout, or settle the tab” for wine [i.e. receiving selection data by the user amongst the one or more items from the presenting]);
		sending the selection data to the electronic menu system to place an order from the eatery (Tietzen, see at least: Fig. 31 shows an interface displaying an option for the user to select “pay, checkout, or settle the tab” for wine [i.e. sending the selection data to the electronic menu system to place an order from the eatery]); and 
		generating a user transaction record corresponding to the order with the eatery based on the selection data by use of a blockchain system, wherein the user transaction record includes the user state data, the selection data, and the order (Tietzen, see at least: [0908] and  [0418] - “a 
		It would have been obvious to one of ordinary skill in the art to include in the method as taught by Hadjigeorgiou in view of Chapela, receiving selection data by the user amongst the one or more items from the presenting; sending the selection data to the electronic menu system to place an order from the eatery; and generating a user transaction record corresponding to the order with the eatery based on the selection data by use of a blockchain system, wherein the user transaction record includes the user state data, the selection data, and the order, as taught by Tietzen, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. It further would have been obvious to one of ordinary skill in the art at the time of filing to modify Hadjigeorgiou in view of Chapela, to include the teachings of Tietzen, in order to improve intelligence information about how individual customers and various types or groups of customers respond (see Tietzen, [0227]).

		Regarding claim 6, the combination of Hadjigeorgiou/Chapela/Tietzen teaches the method of claim 5. Hadjigeorgiou further discloses:
		-the ascertaining comprising: 
		-collecting the user state data by reading inputs from biometric sensors on the personal device of the user and by reading inputs from preconfigured data sources for dietary preferences and restrictions for the user (Hadjigeorgiou, see at least: [0093] - “nutrition service 130 utilizes a mechanism, such as a machine learning mechanism to generate a selection of the foods to present within the personalized nutritional recommendations 142D…the machine learning mechanism utilizes the biomarker data 406 [i.e. collecting the user state data by reading inputs from biometric sensors on the personal device of the user] along with the objective data, constraint data, and preference data [i.e. and by reading inputs from preconfigured data sources for dietary preferences and restrictions for the user] as inputs to the machine learning mechanism”); 
		-analyzing the user state data from collecting by use of a selection forecasting model that associates the user state data with the user state, wherein the selection forecasting model is a machine learning model with previous user state data as training data (Hadjigeorgiou, see at least: [0056] and [0093] - “a machine learning mechanism may be used to identify recommended foods for a particular user and/or predict the value of a biomarker [i.e. wherein the selection forecasting model is a machine learning model]. The model used by the machine learning mechanism may be trained using supervised and/or unsupervised learning. For instance, over time as the machine learning mechanism receives more data, the predicted values and/or the recommended foods that are identified may change based on actual data associated that is received [i.e. previous user state data as training data]” and “nutrition service 130 utilizes a mechanism, such as a machine learning mechanism to generate a selection of the foods to present 142D…the machine learning mechanism utilizes the biomarker data 406 along with the objective data, constraint data, and preference data as inputs to the machine learning mechanism. Stated another way, the nutrition manager 132 utilizes the machine learning mechanism to generate nutritional recommendations 142D based on the objectives of the meals relative to the biomarkers [i.e. analyzing the user state data from collecting by use of a selection forecasting model that associates the user state data with the user state]”); and 
		-END820161675US01Page 38 of 46identifying the user state corresponding to the user state data in the selection forecasting model (Hadjigeorgiou, see at least: [0056] and [0093] - “a machine learning mechanism may be used to identify recommended foods for a particular user and/or predict the value of a biomarker [i.e. in the selection forecasting model]” and “nutrition service 130 utilizes a mechanism, such as a machine learning mechanism to generate a selection of the foods to present within the personalized nutritional recommendations 142D…the machine learning mechanism utilizes the biomarker data 406 along with the objective data, constraint data, and preference data as inputs to the machine learning mechanism. Stated another way, the nutrition manager 132 utilizes the machine learning mechanism to generate nutritional recommendations 142D based on the objectives of the meals relative to the biomarkers [i.e. identifying the user state corresponding to the user state data in the selection forecasting model]”).
Tietzen further teaches determining a predicted emotion, mood, or physical state of a user based on detected inputs (i.e. [0395]), including a selection forecasting model being a machine learning model with previous transactions as training data (Tietzen, see at least: [0084] and  [0148] - “predictive modeling will preferably use raw data or data resulting from data mining to describe the process of mathematically or mentally representing a phenomenon or occurrence 

		Regarding claim 7, the combination of Hadjigeorgiou/Chapela/Tietzen teaches the method of claim 6. Hadjigeorgiou further discloses:
		-updating the selection forecasting model with the user state data to train the selection criteria for future instances of the cognitive menu selection service (Hadjigeorgiou, see at least: [0056] - “a machine learning mechanism may be used to identify recommended foods for a particular user and/or predict the value of a biomarker. The model used by the machine learning mechanism may be trained using supervised and/or unsupervised learning. For instance, over time as the machine learning mechanism receives more data, the predicted values and/or the recommended foods that are identified may change based on actual data associated that is received [i.e. updating the selection forecasting model with the user state data to train the selection criteria for future instances of the cognitive menu selection service]”).
		Tietzen further teaches updating the selection forecasting model with the selection data, and the user transaction record for the order (Tietzen, see at least: [0084] and  [0148] - 

Regarding claim 8, Hadjigeorgiou discloses a computer program product comprising: 
-a computer readable storage medium readable by one or more processor and storing instructions for execution by the one or more processor for performing a method (i.e. [0030]) comprising: 
-ascertaining a user state of a user based on user state data gathered from a personal device of the user wherein the user is being provided with a cognitive menu selection service for an eatery by use of an electronic menu system (Hadjigeorgiou, see at least: [0016], [0013], and [0017] - “different data utilized to generate the predicted values of the biomarkers and the generation of the personalized nutritional recommendations can include many different types of health data such as microbiome data, blood data, glucose data, ketone data, nutrition data, wearable data, genetic data, saliva data, biometric data, questionnaire data, psychological data (e.g., hunger, sleep quality, mood, . . . ) [i.e. ascertaining, by one or more processor, a user state 
-determining selection criteria for the user on one or more items from menus of the eatery in a request, wherein the selection criteria correspond to the user state from the ascertaining (Hadjigeorgiou, see at least: [0033] and [0093] - “A user, such as an individual requesting personalized food recommendations for foods available from a food source [i.e. from menus of the eatery in a request] may communicate with the nutritional environment 106 using a computing device 102” and “nutrition service 130 utilizes a mechanism, such as a machine learning mechanism to generate a selection of the foods to present within the personalized nutritional recommendations 142D…the machine learning mechanism utilizes the biomarker data 406 along with the objective data, constraint data, and preference data as inputs to the machine learning mechanism. Stated another way, the nutrition manager 132 utilizes the machine learning mechanism to generate nutritional recommendations 142D based on the objectives of the meals relative to the biomarkers [i.e. determining, by the one or more processor, selection criteria for the user on one or more items from menus of the eatery in a request, wherein the selection criteria correspond to the user state from the ascertaining]”); 
-obtaining from the electronic menu system, the one or more items from the menus of the eatery, based on sending the request to the electronic menu system, wherein the one or more items correspond to the selection criteria in the request (Hadjigeorgiou, see at least: [0033] and 106 using a computing device 102” and “food recommendations for a food source are generated [i.e. obtaining, by the one or more processor, from the electronic menu system, the one or more items from the menus of the eatery]. As discussed above, the food recommendations are personalized for a user. For example, the nutrition service 130 can rank the available foods from the food service based on the predicted values of the target biomarkers associated with a particular individual [i.e. wherein the one or more items correspond to the selection criteria in the request]”); and 
-presenting the one or more items from the obtaining to the user on the personal device of the user (Hadjigeorgiou, see at least: [0100] - “At 610, the recommendations are provided to the user [i.e. presenting, by the one or more processor, the one or more items from the obtaining to the user]. As discussed above, the nutrition service 130 can provide the recommendations through a user interface 132 [i.e. on a personal device of the user]”).
Hadjigeorgiou does not explicitly disclose the ascertaining of a user state of a user being done by running the user state data through a machine learning model trained with previous user state data and corresponding user states and the determining being based on the machine learning model, selection criteria for the user.
Tietzen, however, teaches determining a predicted emotion, mood, or physical state of a user based on detected inputs (i.e. [0395]), including the known technique of ascertaining a user state of a user by running the user state data through a machine learning model trained with previous user state data and corresponding user states (Tietzen, see at least: [0429] - “the processors can compile a database of facial images from with member profiles associated with a 
the known technique of determining, based on the machine learning model, selection criteria for the user (Tietzen, see at least: [0337] and [0429] - “incentives may be customized [i.e. determining selection criteria for the user] based on the customer's demographics, transaction history, persona, the time of day, and any preferences specified by the customer or the merchant” and “the processors can compile a database of facial images from with member profiles associated with a particular persona. The processors may be configured to train a neural network or identify facial features which may correspond to a particular persona [i.e. based on the machine learning model]”). This known technique is applicable to the method of Hadjigeorgiou as they both share characteristics and capabilities, namely, they are directed to determining a predicted emotion, mood, or physical state of a user based on detected inputs.
		It would have been recognized that applying the known techniques of ascertaining a user state of a user by running the user state data through a machine learning model trained with previous user state data and corresponding user states; and determining, based on the machine learning model, selection criteria for the user, as taught by Tietzen, to the teachings Hadjigeorgiou, would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such references into similar methods. Further, adding ascertaining a user state of a user by running the user state data through a machine learning model trained with previous user state data and corresponding user states; and determining, based on the machine learning model, selection criteria for the user, as 

            Hadjigeorgiou in view of Tietzen does not explicitly teach presenting the one or more items by use of a customized virtual reality interface.
Chapela, however, teaches receiving a request for a recommended food (i.e. [0006]), including the known technique of presenting the one or more items by use of a customized virtual reality interface (Chapela, see at least: [0163] - “In FIG. 8A, a mobile device 800 configured to perform the AR overlay methods described herein is illustrated as providing an overlay on a menu 802 (target food or beverage content).  A selectable item 804 is displayed with a color such as green, indicating that the item has an adherence score that is acceptable based on the user's personalized plan [i.e. presenting the one or more items by use of a customized virtual reality interface].  Each overlay of an item can be augmented with additional information”). This known technique is applicable to the method of Hadjigeorgiou in view of Tietzen as they both share characteristics and capabilities, namely, they are directed to presenting the one or more items by use of a customized virtual reality interface.
It would have been recognized that applying the known techniques of presenting the one or more items by use of a customized virtual reality interface, as taught by Chapela, to the teachings Hadjigeorgiou in view of Tietzen, would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such references into similar methods. Further, adding presenting the one or more 

		Regarding claim 9, the combination of Hadjigeorgiou/Tietzen/Chapela teaches the method of claim 8. Hadjigeorgiou further discloses:
		-the ascertaining comprising: 
		-collecting the user state data by reading inputs from biometric sensors on the personal device of the user (Hadjigeorgiou, see at least: [0017] - “the data includes wearable data obtained from technology worn and/or utilized by an individual. For instance, an individual may wear a fitness device, such as an activity-monitoring device, that monitors motion, heart rate, determines how much a user has slept, the number of calories burned, activities performed, blood pressure, body temperature, and the like [i.e. collecting the user state data by reading inputs from biometric sensors on the personal device of the user]”); 
		-analyzing the user state data from collecting by use of a selection forecasting model that associates the user state data with the user state, wherein the selection forecasting model is a machine learning model with previous user state data as training data (Hadjigeorgiou, see at least: [0056] and [0093] - “a machine learning mechanism may be used to identify recommended foods for a particular user and/or predict the value of a biomarker [i.e. wherein the selection forecasting model is a machine learning model]. The model used by the machine learning mechanism may be 130 utilizes a mechanism, such as a machine learning mechanism to generate a selection of the foods to present within the personalized nutritional recommendations 142D…the machine learning mechanism utilizes the biomarker data 406 along with the objective data, constraint data, and preference data as inputs to the machine learning mechanism. Stated another way, the nutrition manager 132 utilizes the machine learning mechanism to generate nutritional recommendations 142D based on the objectives of the meals relative to the biomarkers [i.e. analyzing the user state data from collecting by use of a selection forecasting model that associates the user state data with the user state]”); and 
		-identifying the user state corresponding to the user state data in the selection forecasting model (Hadjigeorgiou, see at least: [0056] and [0093] - “a machine learning mechanism may be used to identify recommended foods for a particular user and/or predict the value of a biomarker [i.e. in the selection forecasting model]” and “nutrition service 130 utilizes a mechanism, such as a machine learning mechanism to generate a selection of the foods to present within the personalized nutritional recommendations 142D…the machine learning mechanism utilizes the biomarker data 406 along with the objective data, constraint data, and preference data as inputs to the machine learning mechanism. Stated another way, the nutrition manager 132 utilizes the machine learning mechanism to generate nutritional recommendations 142D based on the 
Tietzen further teaches determining a predicted emotion, mood, or physical state of a user based on detected inputs (i.e. [0395]), including the known technique of a selection forecasting model being a machine learning model with previous transactions as training data (Tietzen, see at least: [0084] and [0148] - “predictive modeling will preferably use raw data or data resulting from data mining to describe the process of mathematically or mentally representing a phenomenon or occurrence with a series of equations or relationships. These models are composed of inputs, such as age, income, and transactional history [i.e. the selection forecasting model with previous transactions as training data]” and “method identifying a behavior pattern for a user is within the scope of the present invention, not just data mining. In various implementations, identifying a behavior pattern for a cardholder includes…using machine learning to identify a behavior pattern for a cardholder [i.e. selection forecasting model is a machine learning model]”). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Hadjigeorgiou with Tietzen for the reasons identified above with respect to claim 8.

Regarding claim 10, the combination of Hadjigeorgiou/Tietzen/Chapela teaches the method of claim 8. Hadjigeorgiou further discloses:
-wherein the user state data are selected from the group consisting of a blood pressure, a heartbeat rate, a body temperature, the level of perspiration, the voice stress level, the blood sugar level, brainwaves, stress-related hormones, calorie consumption, and muscle bio signals indicating levels of physical activity (Hadjigeorgiou, see at least: [0017] - “an individual may 

Regarding claim 11, the combination of Hadjigeorgiou/Tietzen/Chapela teaches the method of claim 8. Hadjigeorgiou further discloses:
-the ascertaining comprising: 
-collecting the user state data by reading inputs from preconfigured data sources for dietary preferences and restrictions for the user (Hadjigeorgiou, see at least: [0019] - “An individual may also provide data about their food preferences, medical guidance they have received, or personalized food constraints such as being vegan or kosher [i.e. collecting the user state data by reading inputs from preconfigured data sources for dietary preferences and restrictions for the user]”); and 
-identifying the user state corresponding to the user state data from the collecting (Hadjigeorgiou, see at least: [0093] - “nutrition service 130 utilizes a mechanism, such as a machine learning mechanism to generate a selection of the foods to present within the personalized nutritional recommendations 142D…the machine learning mechanism utilizes the biomarker data 406 along with the objective data, constraint data, and preference data as inputs to the machine learning mechanism [i.e. identifying the user state corresponding to the user state data from the collecting]”).

Regarding claim 12, the combination of Hadjigeorgiou/Tietzen/Chapela teaches the method of claim 8. 
		Tietzen further teaches receiving selection data by the user amongst the one or more items from the presenting (Tietzen, see at least: Fig. 31 shows an interface displaying an option for the user to select “pay, checkout, or settle the tab” for wine [i.e. receiving selection data by the user amongst the one or more items from the presenting]);
		sending the selection data to the electronic menu system to place an order from the eatery (Tietzen, see at least: Fig. 31 shows an interface displaying an option for the user to select “pay, checkout, or settle the tab” for wine [i.e. sending the selection data to the electronic menu system to place an order from the eatery]); and 
		generating a user transaction record corresponding to the order with the eatery based on the selection data by use of a blockchain system, wherein the user transaction record includes the user state data, the selection data, and the order (Tietzen, see at least: [0908] and  [0418] - “a system for operating a payment network with a blockchain-based ledger prepares a request to complete a transaction from an account associated with a payer digital wallet for entry on the blockchain [i.e. generating a user transaction record corresponding to the order with the eatery based on the selection data by use of a blockchain system]” and “if a cardholder's historical transaction data indicates that the customer has patronized a restaurant once a week and does not return the following week after a negative emotion was detected [i.e. wherein the user transaction record includes the user state data, the selection data, and the order], the processor(s) may be configured to generate or recommend an incentive once it detects the break in the historical transaction trend”).


Regarding claim 13, the combination of Hadjigeorgiou/Tietzen/Chapela teaches the method of claim 12. Hadjigeorgiou further discloses:
		-the ascertaining comprising: 
		-collecting the user state data by reading inputs from biometric sensors on the personal device of the user and by reading inputs from preconfigured data sources for dietary preferences and restrictions for the user (Hadjigeorgiou, see at least: [0093] - “nutrition service 130 utilizes a mechanism, such as a machine learning mechanism to generate a selection of the foods to present within the personalized nutritional recommendations 142D…the machine learning mechanism utilizes the biomarker data 406 [i.e. collecting the user state data by reading inputs from 
		-analyzing the user state data from collecting by use of a selection forecasting model that associates the user state data with the user state, wherein the selection forecasting model is a machine learning model with previous user state data as training data (Hadjigeorgiou, see at least: [0056] and [0093] - “a machine learning mechanism may be used to identify recommended foods for a particular user and/or predict the value of a biomarker [i.e. wherein the selection forecasting model is a machine learning model]. The model used by the machine learning mechanism may be trained using supervised and/or unsupervised learning. For instance, over time as the machine learning mechanism receives more data, the predicted values and/or the recommended foods that are identified may change based on actual data associated that is received [i.e. previous user state data as training data]” and “nutrition service 130 utilizes a mechanism, such as a machine learning mechanism to generate a selection of the foods to present within the personalized nutritional recommendations 142D…the machine learning mechanism utilizes the biomarker data 406 along with the objective data, constraint data, and preference data as inputs to the machine learning mechanism. Stated another way, the nutrition manager 132 utilizes the machine learning mechanism to generate nutritional recommendations 142D based on the objectives of the meals relative to the biomarkers [i.e. analyzing the user state data from collecting by use of a selection forecasting model that associates the user state data with the user state]”); and 
		-END820161675US01Page 38 of 46identifying the user state corresponding to the user state data in the selection forecasting model (Hadjigeorgiou, see at least: [0056] and [0093] - “a machine learning mechanism may be 130 utilizes a mechanism, such as a machine learning mechanism to generate a selection of the foods to present within the personalized nutritional recommendations 142D…the machine learning mechanism utilizes the biomarker data 406 along with the objective data, constraint data, and preference data as inputs to the machine learning mechanism. Stated another way, the nutrition manager 132 utilizes the machine learning mechanism to generate nutritional recommendations 142D based on the objectives of the meals relative to the biomarkers [i.e. identifying the user state corresponding to the user state data in the selection forecasting model]”).
Tietzen further teaches determining a predicted emotion, mood, or physical state of a user based on detected inputs (i.e. [0395]), including a selection forecasting model being a machine learning model with previous transactions as training data (Tietzen, see at least: [0084] and  [0148] - “predictive modeling will preferably use raw data or data resulting from data mining to describe the process of mathematically or mentally representing a phenomenon or occurrence with a series of equations or relationships. These models are composed of inputs, such as age, income, and transactional history [i.e. the selection forecasting model with previous transactions]” and “method identifying a behavior pattern for a user is within the scope of the present invention, not just data mining. In various implementations, identifying a behavior pattern for a cardholder includes…using machine learning to identify a behavior pattern for a cardholder [i.e. selection forecasting model is a machine learning model]”). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Hadjigeorgiou in view of Chapela with Tietzen for the reasons identified above with respect to claim 8.

Regarding claim 14, the combination of Hadjigeorgiou/Tietzen/Chapela teaches the method of claim 13. Hadjigeorgiou further discloses:
		-updating the selection forecasting model with the user state data to train the selection criteria for future instances of the cognitive menu selection service (Hadjigeorgiou, see at least: [0056] - “a machine learning mechanism may be used to identify recommended foods for a particular user and/or predict the value of a biomarker. The model used by the machine learning mechanism may be trained using supervised and/or unsupervised learning. For instance, over time as the machine learning mechanism receives more data, the predicted values and/or the recommended foods that are identified may change based on actual data associated that is received [i.e. updating the selection forecasting model with the user state data to train the selection criteria for future instances of the cognitive menu selection service]”).
Tietzen further teaches updating the selection forecasting model with the selection data, and the user transaction record for the order (Tietzen, see at least: [0084] and  [0148] - “predictive modeling will preferably use raw data or data resulting from data mining to describe the process of mathematically or mentally representing a phenomenon or occurrence with a series of equations or relationships. These models are composed of inputs, such as age, income, and transactional history [i.e. with the selection data, and the user transaction record for the order]” and “method identifying a behavior pattern for a user is within the scope of the present invention, not just data mining. In various implementations, identifying a behavior pattern for a cardholder includes…using machine learning [i.e. updating the selection forecasting model] to identify a behavior pattern for a cardholder”). It would have been obvious to one of ordinary skill 

Claim 16 recites a system (i.e. [0030]). The limitations recited in claim 16 are parallel in nature to those addressed above for claim 2 and are therefore rejected for those same reasons as set forth above in claim 2.
          
		Regarding claim 21, Hadjigeorgiou in view of Chapela teaches the method of claim 1. Hadjigeorgiou further discloses:
-user state data including inputs from preconfigured data sources for dietary preferences and restrictions for the user (Hadjigeorgiou, see at least: [0050] - “the nutrition service 130 can generate nutritional recommendations based on the objectives for the biomarkers, the predictions generated by the prediction service 120, preferences from the user [i.e. user state data including inputs from preconfigured data sources] (e.g., the user does not like certain foods or likes certain foods), as well as other data such as the daily meals should total X calories, contain X number servings of vegetables, have X amount of fiber content, and the like. The nutrition service 130 can also use health information such as allergies and intolerances, and dietary restrictions such as vegan or kosher [i.e. for dietary preferences and restrictions for the user]”)
-train the selection criteria for future instances of the cognitive menu selection service (Hadjigeorgiou, see at least: [0078] and [0013] - “the more individual data points that are included within the training data 308, the more accurate the personalized nutritional recommendations [i.e. of the cognitive menu selection service] may be. According to some configurations, the training data 308 may expand to include further individual data points. For 308 can be updated automatically [i.e. train the selection criteria for future instances] and/or manually to include the data” and “generating personalized food recommendations (which includes drinks) from different food sources. For example, a user might obtain personalized nutritional recommendations for selecting meals from a restaurant [i.e. cognitive menu selection service]”)
Hadjigeorgiou in view of Chapela does not explicitly teach training a selection forecasting model that associates the user state data with the user state, wherein the selection forecasting model is a machine learning model based on training data including previous transactions in a transaction history of the user and previous user state data of the user, wherein the user state data include inputs from biometric sensors on the personal device of the user and inputs from preconfigured data sources for the user; receiving selection data by the user amongst the one or more items from the presenting; sending the selection data to the electronic menu system to place an order from the eatery; generating a user transaction record corresponding to the order with the eatery based on the selection data by use of a blockchain system, wherein the user transaction record includes the user state data, the selection data, and the order; updating the transaction history of the user with the user transaction record; and iterating the training of the selection forecasting model with the user transaction record from the updating, the user state data, and the selection data, to thereby train the selection criteria for future instances.
Tietzen, however, teaches determining a predicted emotion, mood, or physical state of a user based on detected inputs (i.e. [0395]), including the known technique of training a selection forecasting model that associates the user state data with the user state, wherein the selection forecasting model is a machine learning model based on training data including previous transactions in a transaction history of the user and previous user state data of the user, wherein 
receiving selection data by the user amongst the one or more items from the presenting (Tietzen, see at least: Fig. 31 shows an interface displaying an option for the user to select “pay, checkout, or settle the tab” for wine [i.e. receiving selection data by the user amongst the one or more items from the presenting]);
sending the selection data to the electronic menu system to place an order from the eatery (Tietzen, see at least: Fig. 31 shows an interface displaying an option for the user to select “pay, 
generating a user transaction record corresponding to the order with the eatery based on the selection data by use of a blockchain system, wherein the user transaction record includes the user state data, the selection data, and the order (Tietzen, see at least: [0908] and  [0418] - “a system for operating a payment network with a blockchain-based ledger prepares a request to complete a transaction from an account associated with a payer digital wallet for entry on the blockchain [i.e. generating a user transaction record corresponding to the order with the eatery based on the selection data by use of a blockchain system]” and “if a cardholder's historical transaction data indicates that the customer has patronized a restaurant once a week and does not return the following week after a negative emotion was detected [i.e. wherein the user transaction record includes the user state data, the selection data, and the order], the processor(s) may be configured to generate or recommend an incentive once it detects the break in the historical transaction trend”);
updating the transaction history of the user with the user transaction record (Tietzen, see at least: [0285] - “a customer's attributes, including behavioural and motivation attributes, may change over time. As such, customer profiler 602 may analyze new data (e.g., data relating to new transactions conducted by the customer [i.e. updating the transaction history of the user] or new activity of the customer) as such data becomes available to re-classify the customer into different profile categories if necessary. Upon discovery of a new customer, customer profiler 602 may analyze available historic data (e.g., historic transaction data or cardholder data, including data from a financial card application) to classify that customer into initial profile 
the known technique of iterating the training of the selection forecasting model with the user transaction record from the updating, the user state data, and the selection data, to thereby train the selection criteria for future instances (Tietzen, see at least: [0084] and [0285] - “predictive modeling will preferably use raw data or data resulting from data mining to describe the process of mathematically or mentally representing a phenomenon or occurrence with a series of equations or relationships. These models are composed of inputs, such as age, income, and transactional history [i.e. with the user transaction record, the user state data, and the selection data]” and “a customer's attributes, including behavioural and motivation attributes, may change over time. As such, customer profiler 602 may analyze new data (e.g., data relating to new transactions conducted by the customer [i.e. iterating the training of the selection forecasting model with the user transaction record from the updating] or new activity of the customer) as such data becomes available to re-classify the customer into different profile categories if necessary [i.e. to thereby train the selection criteria for future instances]”). These known techniques are applicable to the method of Hadjigeorgiou in view of Chapela as they both share characteristics and capabilities, namely, they are directed to determining a predicted emotion, mood, or physical state of a user based on detected inputs.
It would have been recognized that applying the known techniques of training a selection forecasting model that associates the user state data with the user state, wherein the selection forecasting model is a machine learning model based on training data including previous transactions in a transaction history of the user and previous user state data of the user, wherein the user state data include inputs from biometric sensors on the personal device of the user and 
Additionally, it would have been obvious to one of ordinary skill in the art to include in the method as taught by Hadjigeorgiou in view of Chapela, receiving selection data by the user amongst the one or more items from the presenting; sending the selection data to the electronic menu system to place an order from the eatery; generating a user transaction record corresponding to the order with the eatery based on the selection data by use of a blockchain system, wherein the user transaction record includes the user state data, the selection data, and .

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Hadjigeorgiou, in view of Chapela, in further view of He et al. (US 2020/0034916 A1), newly cited and hereinafter He, in further view of Akutagawa et al. (US 2015/0248651 A1), newly cited and hereinafter Akutagawa.
		Regarding claim 23, Hadjigeorgiou in view of Chapela teaches the method of claim 1. Hadjigeorgiou further discloses:
-the presentation includes nutritional facts, respectively corresponding to the one or more item (Hadjigeorgiou, see at least: [0043] and [0054] - “the user interface 132 displays a ranked list of the meals [i.e. the presentation] from the food source along with a score of the meal [i.e. respectively corresponding to the one or more item] that is personalized for the user” and “the predicted score for a biomarker may be classified into a classification category indicating that the predicted value is within a healthy range or a non-healthy range [i.e. presentation includes nutritional facts]” Examiner notes that the score is a nutritional fact as it indicates how healthy or unhealthy the meal is)

He, however, teaches an order processing system (i.e. abstract), including the known technique of playing, by the personal device of the user, a presentation clip including audio and video, the presentation clip associated with the one or more item in the electronic menu system (He, see at least: [0095], [0091] and Fig. 5 “a video superimposition [i.e. a presentation clip] may be performed with an augmented reality technology to display the real-time image in the background video image. This allows the user to view the process of preparing the ordered item while waiting for the order to be completely prepared. As such, the user experience may be greatly improved. As shown in FIG. 5, during waiting for all dishes in the menu [i.e. associated with one or more item in an electronic menu system], the user can appreciate a process of preparing dishes by a chef displayed in the client [i.e. playing by the personal device of the user]” and “client obtains the background video image, and then displays the ranking of the order in the background video image, so that user experience may be enhanced visually and acoustically [i.e. a presentation clip including audio and video]”),

wherein the presentation clip in the electronic menu system includes a certain holographic presentation of a dish corresponding to the one or more item as prepared for the user on the table, with table settings and with audio for any personal devices that supports multidimensional augmented reality (AR) presentation (He, see at least: [0095], [0091] and Fig. 5 - “a video superimposition [i.e. the presentation clip in the electronic menu system includes a certain holographic presentation] may be performed with an augmented reality technology [i.e. for any personal devices that supports multidimensional augmented reality (AR) presentation] to display the real-time image in the background video image.  This allows the user to view the 
It would have been recognized that applying the known technique of playing, by the personal device of the user, a presentation clip including audio and video, the presentation clip associated with the one or more item in the electronic menu system, wherein the audio of the presentation clip includes sound effects applicable to the one or more item, wherein the video of the presentation clip includes ingredients and flavor respectively corresponding to the one or more item, and wherein the presentation clip in the electronic menu system includes a certain holographic presentation of a dish corresponding to the one or more item as prepared for the user on the table, with table settings and with audio for any personal devices that supports multidimensional augmented reality (AR) presentation, as taught by He, to the teachings Hadjigeorgiou in view of Chapela, would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such references into similar methods. Further, adding playing, by the personal device of the user, a presentation clip including audio and video, the presentation clip associated with the one or 
The combination of Hadjigeorgiou/Chapela/He does not explicitly disclose the presentation clip including an aroma of the dish with audio for any personal devices.
Akutagawa, however, teaches recommending a specific cuisine or meal (i.e. [0077]), including the known technique of a presentation clip including an aroma of the dish with audio for any personal devices (Akutagawa, see at least: [0077] - “content (e.g., images/videos/smells/text/audio) [i.e. the presentation clip includes an aroma of the dish with audio] is shown/provided to a user (e.g., on the user's smart phone or another device) [i.e. for any personal devices]”). This known technique is applicable to the method of the combination of Hadjigeorgiou/Chapela/He as they both share characteristics and capabilities, namely, they are directed to recommending a specific cuisine or meal.
It would have been recognized that applying the known techniques of a presentation clip including an aroma of the dish with audio for any personal devices, as taught by Akutagawa, to the teachings the combination of Hadjigeorgiou/Chapela/He, would have yielded predictable .

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Hadjigeorgiou, in view of Chapela, in further view of Tietzen, in further view of He, in further view of Akutagawa.
		Regarding claim 24, Hadjigeorgiou in view of Chapela teaches the method of claim 1. Hadjigeorgiou further discloses:
-user state data including inputs from preconfigured data sources for dietary preferences and restrictions for the user (Hadjigeorgiou, see at least: [0050] - “the nutrition service 130 can generate nutritional recommendations based on the objectives for the biomarkers, the predictions generated by the prediction service 120, preferences from the user [i.e. user state data including inputs from preconfigured data sources] (e.g., the user does not like certain foods or likes certain foods), as well as other data such as the daily meals should total X calories, contain X number servings of vegetables, have X amount of fiber content, and the like. The nutrition service 130 can also use health information such as allergies and intolerances, and dietary restrictions such as vegan or kosher [i.e. for dietary preferences and restrictions for the user]”)
308, the more accurate the personalized nutritional recommendations [i.e. of the cognitive menu selection service] may be. According to some configurations, the training data 308 may expand to include further individual data points. For example, as individuals add data, the training data 308 can be updated automatically [i.e. train the selection criteria for future instances] and/or manually to include the data” and “generating personalized food recommendations (which includes drinks) from different food sources. For example, a user might obtain personalized nutritional recommendations for selecting meals from a restaurant [i.e. cognitive menu selection service]”);
-wherein the presenting comprising: 
-the presentation includes nutritional facts, respectively corresponding to the one or more item (Hadjigeorgiou, see at least: [0043] and [0054] - “the user interface 132 displays a ranked list of the meals [i.e. the presentation] from the food source along with a score of the meal [i.e. respectively corresponding to the one or more item] that is personalized for the user” and “the predicted score for a biomarker may be classified into a classification category indicating that the predicted value is within a healthy range or a non-healthy range [i.e. presentation includes nutritional facts]” Examiner notes that the score is a nutritional fact as it indicates how healthy or unhealthy the meal is)
-wherein the user is modeled as an individual, wherein the user is modeled as individual for personal preferences, dietary habits, restraints, and interests of the user (Hadjigeorgiou, see at least: [0078] and [0050] - “the more individual data points that are included within the training data 308, the more accurate the personalized nutritional recommendations may be. According to 308 may expand to include further individual data points. For example, as individuals add data, the training data 308 can be updated automatically and/or manually to include the data [i.e. the user is modeled as an individual]” and “the nutrition service 130 can generate nutritional recommendations based on the objectives for the biomarkers, the predictions generated by the prediction service 120, preferences from the user (e.g., the user does not like certain foods or likes certain foods) [i.e. the user is modeled as individual for personal preferences and interests of the user], as well as other data such as the daily meals should total X calories, contain X number servings of vegetables, have X amount of fiber content, [i.e. the user is modeled as individual for dietary habits] and the like. The nutrition service 130 can also use health information such as allergies and intolerances, and dietary restrictions such as vegan or kosher [i.e. the user is modeled as individual for restraints]”).
Chapela further teaches receiving a request for a recommended food (i.e. [0006]), including the known technique of the user is modeled as an individual or a member of a group in the selection forecasting model, and wherein the user is modeled as a member of a group when similar dietary interest, concerns, and restrictions are shared amongst all members of the group for fitness goals, culture, or medical conditions (Chapela, see at least: [0011] and [0048] - “The method can include generating a merged program or dietary plan for the user or a group of users [i.e. the user is modeled as an individual or a member of a group] based on multiple applied rulesets for the user or the user and additional users that also have individual ruleset based programs” and “the multivariate causation system 110 can utilize artificial intelligence techniques such as deep learning or machine learning [i.e. in the selection forecasting model] or big data that include information from other users having similar genetics, biomarkers, profile, activities, background, clinical data or other demographic or personal information [i.e. wherein 110 can also derive or infer new rules based on what has worked or not worked for other similarly situated individuals [i.e. for fitness goals, culture, or medical conditions]”). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Hadjigeorgiou with Chapela for the reasons identified above with respect to claim 1.
Hadjigeorgiou in view of Chapela does not explicitly teach training a selection forecasting model that associates the user state data with the user state, wherein the selection forecasting model is a machine learning model based on training data including previous transactions in a transaction history of the user and previous user state data of the user, wherein the user state data include inputs from biometric sensors on the personal device of the user and inputs from preconfigured data sources for the user; receiving selection data by the user amongst the one or more items from the presenting; sending the selection data to the electronic menu system to place an order from the eatery; generating a user transaction record corresponding to the order with the eatery based on the selection data by use of a blockchain system, wherein the user transaction record includes the user state data, the selection data, and the order; updating the transaction history of the user with the user transaction record; and iterating the training of the selection forecasting model with the user transaction record from the updating, the user state data, and the selection data, to thereby train the selection criteria for future instances.
Tietzen, however, teaches determining a predicted emotion, mood, or physical state of a user based on detected inputs (i.e. [0395]), including the known technique of training a selection 
receiving selection data by the user amongst the one or more items from the presenting (Tietzen, see at least: Fig. 31 shows an interface displaying an option for the user to select “pay, 
sending the selection data to the electronic menu system to place an order from the eatery (Tietzen, see at least: Fig. 31 shows an interface displaying an option for the user to select “pay, checkout, or settle the tab” for wine [i.e. sending the selection data to the electronic menu system to place an order from the eatery]);
generating a user transaction record corresponding to the order with the eatery based on the selection data by use of a blockchain system, wherein the user transaction record includes the user state data, the selection data, and the order (Tietzen, see at least: [0908] and  [0418] - “a system for operating a payment network with a blockchain-based ledger prepares a request to complete a transaction from an account associated with a payer digital wallet for entry on the blockchain [i.e. generating a user transaction record corresponding to the order with the eatery based on the selection data by use of a blockchain system]” and “if a cardholder's historical transaction data indicates that the customer has patronized a restaurant once a week and does not return the following week after a negative emotion was detected [i.e. wherein the user transaction record includes the user state data, the selection data, and the order], the processor(s) may be configured to generate or recommend an incentive once it detects the break in the historical transaction trend”);
updating the transaction history of the user with the user transaction record (Tietzen, see at least: [0285] - “a customer's attributes, including behavioural and motivation attributes, may change over time. As such, customer profiler 602 may analyze new data (e.g., data relating to new transactions conducted by the customer [i.e. updating the transaction history of the user] or new activity of the customer) as such data becomes available to re-classify the customer into 602 may analyze available historic data (e.g., historic transaction data or cardholder data, including data from a financial card application) to classify that customer into initial profile categories, and then update these initial categories upon receipt of new data [i.e. of the user with the user transaction record]”); and
the known technique of iterating the training of the selection forecasting model with the user transaction record from the updating, the user state data, and the selection data, to thereby train the selection criteria for future instances (Tietzen, see at least: [0084] and  [0285] - “predictive modeling will preferably use raw data or data resulting from data mining to describe the process of mathematically or mentally representing a phenomenon or occurrence with a series of equations or relationships. These models are composed of inputs, such as age, income, and transactional history [i.e. with the user transaction record, the user state data, and the selection data]” and “a customer's attributes, including behavioural and motivation attributes, may change over time. As such, customer profiler 602 may analyze new data (e.g., data relating to new transactions conducted by the customer [i.e. iterating the training of the selection forecasting model with the user transaction record from the updating] or new activity of the customer) as such data becomes available to re-classify the customer into different profile categories if necessary [i.e. to thereby train the selection criteria for future instances]”). These known techniques are applicable to the method of Hadjigeorgiou in view of Chapela as they both share characteristics and capabilities, namely, they are directed to determining a predicted emotion, mood, or physical state of a user based on detected inputs.
It would have been recognized that applying the known techniques of training a selection forecasting model that associates the user state data with the user state, wherein the selection 
Additionally, it would have been obvious to one of ordinary skill in the art to include in the method as taught by Hadjigeorgiou in view of Chapela, receiving selection data by the user amongst the one or more items from the presenting; sending the selection data to the electronic 

The combination of Hadjigeorgiou/Chapela/Tietzen does not explicitly teach playing, by the personal device of the user, a presentation clip including audio and video, the presentation clip associated with the one or more item in the electronic menu system, wherein the audio of the presentation clip includes sound effects applicable to the one or more item, wherein the video of the presentation clip includes ingredients and flavor respectively corresponding to the one or more item, and wherein the presentation clip in the electronic menu system includes a certain holographic presentation of a dish corresponding to the one or more item as prepared for the user on the table, with table settings and with audio for any personal devices that supports multidimensional augmented reality (AR) presentation.
He, however, teaches an order processing system (i.e. abstract), including the known technique of playing, by the personal device of the user, a presentation clip including audio and 
wherein the audio of the presentation clip includes sound effects applicable to the one or more item, wherein the video of the presentation clip includes ingredients and flavor respectively corresponding to the one or more item (He, see at least: [0095], [0091] and Fig. 5 “a video superimposition may be performed with an augmented reality technology to display the real-time image in the background video image [i.e. the presentation clip].  This allows the user to view the process of preparing the ordered item while waiting for the order to be completely prepared [i.e. includes ingredients and flavor respectively corresponding to the one or more item.  As such, the user experience may be greatly improved.  As shown in FIG. 5, during waiting for all dishes in the menu, the user can appreciate a process of preparing dishes [i.e. presentation clip includes sound effects applicable to the one or more item] by a chef displayed in the client” and “client obtains the background video image, and then displays the ranking of the order in the background video image, so that user experience may be enhanced visually and acoustically [i.e. 
wherein the presentation clip in the electronic menu system includes a certain holographic presentation of a dish corresponding to the one or more item as prepared for the user on the table, with table settings and with audio for any personal devices that supports multidimensional augmented reality (AR) presentation (He, see at least: [0095] and [0091] - “a video superimposition [i.e. the presentation clip in the electronic menu system includes a certain holographic presentation] may be performed with an augmented reality technology [i.e. for any personal devices that supports multidimensional augmented reality (AR) presentation] to display the real-time image in the background video image.  This allows the user to view the process of preparing the ordered item [i.e. includes a certain holographic presentation of a dish corresponding to the one or more item as prepared for the user] while waiting for the order to be completely prepared.  As such, the user experience may be greatly improved.  As shown in FIG. 5, during waiting for all dishes in the menu, the user can appreciate a process of preparing dishes by a chef displayed in the client” and “client obtains the background video image, and then displays the ranking of the order in the background video image, so that user experience may be enhanced visually and acoustically [i.e. with audio]” and Fig. 5 indicates the preparation being done on the table with table settings). This known technique is applicable to the method of the combination of Hadjigeorgiou/Chapela/Tietzen as they both share characteristics and capabilities, namely, they are directed to an order processing system.
It would have been recognized that applying the known technique of playing, by the personal device of the user, a presentation clip including audio and video, the presentation clip 
The combination of Hadjigeorgiou/Chapela/Tietzen/He does not explicitly disclose the presentation clip including an aroma of the dish with audio for any personal devices.

It would have been recognized that applying the known techniques of a presentation clip including an aroma of the dish with audio for any personal devices, as taught by Akutagawa, to the teachings the combination of Hadjigeorgiou/Chapela/Tietzen/He, would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such references into similar methods. Further, adding a presentation clip including an aroma of the dish with audio for any personal devices, as taught by Akutagawa, into the method of the combination of Hadjigeorgiou/Chapela/Tietzen/He would have been recognized by those of ordinary skill in the art as resulting in an improved method that would allow patterns to be detected and used to learn and determine patterns that relate to a type of craving (see Akutagawa, [0077]).

Response to Arguments
Rejections under 35 U.S.C. §101
	Applicant argues that the Office has failed to establish a prima facie case of ineligibility against claims of the present application in accordance with the October 2019 Update as the in that they recite commercial interactions” without rational explanation or supporting authority is inconsistent with the October 2019 Update, particularly, II.B. (Remarks, pages 16-17).
	Examiner respectfully disagrees. As cited by Applicant, the October 2019 Update states that the rejection should explain why specific limitations recited in the claim falls within one of the enumerated groupings of abstract ideas. Examiner has listed the specific limitations that fall within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas and provides an explanation as to why they fall within this grouping by stating that this is because they recite commercial interactions. A prima facie case of ineligibility against claims of the present application in accordance with the October 2019 Update has been established.

	Applicant further argues that the Office has failed to establish a prima facie case of ineligibility against claims of the present application in accordance with the October 2019 Update as the Office had not presented the mandated analysis under MPEP 2106.05(b) as to “whether its involvement is extra-solution activity or a field-of-use, i.e., the extent to which (or how) the machine or apparatus imposes meaningful limits on the claim” in the Step 2A Prong Two analysis of the additional elements (Remarks, page 17).
	Examiner respectfully disagrees. MPEP 2106.05(b) as cited by Applicant states “It is noted that while the application of a judicial exception by or with a particular machine is an important clue, it is not a stand-alone test for eligibility.” While extra-solution activity has been considered while by Examiner while considering the claims, Examiner has not stated in the previous or current rejection that elements of the limitation are considered extra-solution prima facie case of ineligibility against claims of the present application in accordance with the October 2019 Update has been established.

  	Applicant further argues that Applicant is unable to comprehend how a user state could be ascertained as in the ascertaining feature and how the presentation in the presenting feature of could be performed without the additional elements of "an electronic menu system, a customized virtual reality interface, and a personal device of the user", as the "generic computing environment" would not execute the alleged abstract idea. Applicant further states that because the additional elements "impose meaningful limits on the claim", the extent of the additional elements to the alleged abstract idea is beyond "extra-solution activity or a field-of-use" but a particular machine under MPEP § 2106.05(b) which integrates the alleged abstract idea from the Step 2A Prong One analysis into a practical application (Remarks, pages 17-18).
	Examiner respectfully disagrees. Again, while extra-solution activity has been considered while by Examiner while considering the claims, Examiner has not stated in the previous or current rejection that elements of the limitation are considered extra-solution activities, rather Examiner has stated that the additional elements of the claims do not integrate the abstract idea into a practical application as the additional elements are merely utilized as a tool to perform the abstract idea. Implementing an abstract idea on a generic computer is not indicative of integration into a practical application (See MPEP 2106.05(f)). As stated in MPEP § 2106.05(b) clue, it is not a stand-alone test for eligibility.” Additionally, Applicant’s own specification states the invention “is operational with numerous other general purpose or special purpose computing system environments or configurations” so the recited additional elements are generic computing elements. 

	Applicant further argues that operations of the electronic menu system producing "the one or more items from the menus of the eatery... correspond to the selection criteria in the request", which "correspond to the user state" and presenting the one or more items "by use of a customized virtual reality interface on a personal device of the user", as recited above in independent claims 1, 8, and 15 are directed to practical application of the alleged application, by utilizing particular machinery and by improving conventional electronic menu system with a selection criteria based on the user state
	Examiner respectfully disagrees. Regarding the assertion that the current claims are directed to practical application by utilizing particular machinery, Examiner points out that it is stated in MPEP § 2106.05(b) that “It is noted that while the application of a judicial exception by or with a particular machine is an important clue, it is not a stand-alone test for eligibility.” Thus, even if the case, this would not be a sole reason for integrating the abstract idea into a practical application. Additionally, regarding the assertion that the current claims are directed to practical application by improving conventional electronic menu system with a selection criteria based on the user state, basing a selection criteria on additional data, in this case user state data, does not provide a technical solution to a technical problem in field of electronic menu systems. The current claims are not integrated into a practical application.

	Applicant further argues that the 2019 October Update: Subject Matter Eligibility, III. C. iii, shows that an additional step utilizing an outcome of previously ineligible combination can integrate the claim as a whole into a practical application ("Step (c) applies the exception, in that the information from the mental analysis in step (b) is used to alter the order and timing of the vaccinations so that the second group of cats have a lower risk of developing chronic immune-mediated disorders." Page 15, 2019 October Update: SME) and, accordingly, submits that a tangible outcome of the one or more items selected by the electronic menu system per selection criteria based on the user state as being determined as being generated and presented by using the technical elements of the electronic menu system and the customized virtual reality interface on the personal device of the user would be patent eligible (Remarks, page 18).
	Examiner respectfully disagrees. The portion of the 2019 October Update: Subject Matter Eligibility, III. C. iii cited by Applicant is a specific example relating to integrating a practical application by applying or using a judicial exception to effect a particular treatment or prophylaxis for disease or medical condition as is indicated both by the header of the 2019 October Update: Subject Matter Eligibility, III. C section being Applying or Using a Judicial Exception to Effect a Particular Treatment or Prophylaxis for a Disease or Medical Condition as well as section iii beginning with “the treatment or prophylaxis limitation must impose meaningful limits on the judicial exception, and cannot be extra-solution activity or a field-of-use. For example….” The current claims have nothing to do with applying or using a judicial exception to effect a particular treatment or prophylaxis for disease or medical condition and so applying the rational used in this example is not applicable. The additional elements of the claims do not integrate the abstract idea into a practical application as the additional elements are prima facie case of ineligibility against claims of the present application in accordance with the October 2019 Update has been established.

	Applicant further argues that the Office had not addressed a machine learning model and training data thereof as recited in the features of dependent claims 2, 9, and 16 and The Office had neither addressed a machine learning model and another type of training data thereof as recited in the features of dependent claims 6, 13 and 19, and thus, has not reviewed the record as a whole and did not make subject matter eligibility decisions on a claims-by-claim basis in accordance with the broadest reasonable interpretation of the claims (Remarks, pages 18-19).
	Examiner respectfully disagrees. The machine learning model and training data were addressed as they were part of the claim limitations that were directed towards the abstract idea rather than additional elements as they are not recited in those claims as doing more than what a regular computer algorithm would do in terms of functionality and the training data was merely used as a description for an input. It is clear from the fact that Examiner had addressed the additional elements of claims 2, 5-6, 9, 12-13, 16 and 18-19 that the claims considered as a whole and that subject matter eligibility decisions were made on a claims-by-claim basis. A prima facie case of ineligibility against claims of the present application in accordance with the October 2019 Update has been established.

Rejections under 35 U.S.C. §103
Applicant argues that Hadjigeorgiou does not teach elements of the current claims at least because Hadjigeorgiou teaches an automated and individualized nutrition recommendation that is not comparable to the claim elements as recited as a whole because the Office has not presented which element of Hadjigeorgiou teaches the claim element of “user state” in relation with the claim element “user state data” as recited in claim 1 as the Office has not specified which elements of Hadjigeorgiou respectively teach “the user state,” the “user state data” and the relationships thereof; Applicant submits that the Office has not presented a prima facie obviousness (Remarks, pages 22-23).
Examiner respectfully disagrees. Examiner has pointed out in the rejection that the ascertaining of the “user state of a user based on user data” is disclosed in paragraph [0016] of Hadjigeorgiou. To clarify the various types of health data is the user data and the predicted values of biomarkers that are generated based on the various types of health data is the user state of the user. Examiner also points out that on Remarks page 24, Applicant notes that “the predicted values of the target biomarkers” are recited by Examiner as corresponding to “the user state,” so Examiner has clearly presented how Hadjigeorgiou discloses this feature. Hadjigeorgiou discloses this feature and a prima facie obviousness has been prevented both in the previous Non-Final Office Action and the current Final Office Action.   

            Applicant further requests that the Office specify which element in the feature of “ascertaining, by one or more processor, a user state of a user based on user state data, wherein the user is being provided with a cognitive menu selection service for an eatery by use of an 
              The personalized nutritional recommendations for selecting meals from a restaurant (i.e. from the restaurant’s menu) is the provided cognitive menu selection service for an eatery (i.e. the restaurant) and the system of Hadjigeorgiou that generates these recommendations is the electronic menu system as it generates these recommendations from the restaurant’s menu (see Hadjigeorgiou, [0013]).

            Applicant further argues that the Office compares the same “the predicted values of the target biomarkers” of Hadjigeorgiou to “the user state” in the feature of ascertaining and to the “selection criteria” in the feature of determining proves that the Office has not established a prima facie obviousness case of claim 1 as this is contradicting (Remarks, page 24).
            Examiner respectfully disagrees. The “selection criteria” is not “the predicted values of the target biomarkers,” but rather “objectives of the meal relative to the biomarkers” as recited in the cited portion of paragraph [0093] in Hadjigeorgiou. There is no contradiction. A prima facie case had and has been established.

Applicant further argues that the rejection of the obtaining feature contradicts the rejection of the ascertaining feature at least because the same “personalized food recommendations” of Hadjigeorgiou had been presented with unspecified element feature of ascertaining and then compared to the claim element of “the one or more item” in the feature of obtaining (Remarks, pages 24-25).
prima facie case had and has been established.

Applicant states that the Office had omitted “by use of a customized virtual reality interface” from the presenting feature without marking such an omission (Remarks page 25).
Examiner respectfully disagrees. Examiner did not omit the “by use of a customized virtual reality interface” from the presenting feature, but rather did not include it under the claimed limitations disclosed by Hadjigeorgiou as it is not disclosed by Hadjigeorgiou. It is addressed right below this section under the elements that are taught by Chapela. This is clearly marked by Examiner’s statements of “Hadjigeorgiou does not explicitly disclose presenting the one or more items by use of a customized virtual reality interface” and “Chapela, however, teaches receiving a request for a recommended food (i.e. [0006]), including the known technique of presenting the one or more items by use of a customized virtual reality interface….” Additionally, the listing of the limitations that Hadjigeorgiou discloses is not intended to be a copy of the exact claim set but rather an indication of what is disclosed by Hadjigeorgiou. This is clearly shown by Examiner’s statement “Hadjigeorgiou discloses….” There is no ‘omission’ 
 
Applicant further argues that the Office’s statement that “Chapela, however, teaches receiving a request for a recommended food (i.e. [0006]), including the known technique of presenting the one or more items by use of a customized virtual reality interface…” is incomprehensible at least because no claim element compared to “a request for a recommended food” of Chapela had been specified (Remarks, page 25).
Examiner respectively disagrees. This statement, specifically “Chapela, however, teaches receiving a request for a recommended food (i.e. [0006])” is presented in order to strengthen the reasoning for why Hadjigeorgiou and Chapela are obvious to combine, not to teach a specific recited claim limitation. Additionally, this is further indicated with Examiners statement of “This known technique is applicable to the method of Hadjigeorgiou as they both share characteristics and capabilities, namely, they are directed to presenting the one or more items by use of a customized virtual reality interface.” The recited claim limitation that is taught by Chapela is “presenting the one or more items by use of a customized virtual reality interface” and this known technique of Chapela is obvious to combine with Hadjigeorgiou under KSR for the reasons indicated in the full obviousness statement above.

Applicant further argues that because the Office earlier stated “personalized food recommendations” Hadjigeorgiou in rejecting the ascertaining feature of claim 1, Applicant is unable to comprehend if the Office compared “personalized food recommendations” of Hadjigeorgiou to the unspecified claim element from the ascertaining feature and then compared 
To clarify, similar to above, with regards to the ascertaining feature, the personalized nutritional recommendations for selecting meals from a restaurant (i.e. from the restaurant’s menu) is the provided cognitive menu selection service for an eatery. With regards to the presenting feature, “the one or more item” refers to the actual meals that are recommended from the restaurant and then provided to the user via a user interface (see Hadjigeorgiou, [0093] and [0099]-[0100]). The service for providing the personalized nutritional recommendations includes selecting meals from a restaurant (i.e. the one or more item) and then recommending these meals to a user via a user interface. Thus, there is no contradiction. A prima facie case had and has been established.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
-Ho et al. (US 2016/0203109 A1) teaches a video clip annotation of a dish that includes aroma.
-Jacobus et al. (US 2013/0046642 A1) teaches display schemes of restaurants that include complementary smells of the scenery of the restaurant.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  



Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARIELLE E WEINER whose telephone number is (571)272-9007.  The examiner can normally be reached on M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Dunham can be reached on 571-272-8109.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/ARIELLE E WEINER/Examiner, Art Unit 3684                                                                                                                                                                                                        
/JASON B DUNHAM/Supervisory Patent Examiner, Art Unit 3684